Motion for leave to appeal to the Appellate Division and for a stay granted. The appeal is to be heard on the original record and will be placed on the calendar for Friday, April 12, 1946. The tenants are directed to file five typewritten copies of the brief and to serve one copy on the attorneys for the landlord. The typewritten brief shall be double spaced and each page shall contain not more than three folios. Present — Lewis, P. J., Hagarty, Carswell, Johnston1 and Adel, JJ. [See 186 Misc. 864; post, p. 910.]